Citation Nr: 1144321	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased (compensable) rating for left ear hearing loss.

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The evidence of record shows that the Veteran's left ear auditory acuity was last evaluated for VA compensation purposes in February 2008.  In June 2008, the Veteran asserted that his left ear hearing had diminished to the point that he required a hearing aid.  He indicated that he had an appointment scheduled at the Boston VA Medical Center (VAMC) in July 2008, to be fitted for a left ear hearing aid.  He later submitted a record from the Boston VAMC showing that he was issued hearing aids in October 2008.

In July 2009, the Veteran's representative asked that the Veteran be afforded a new compensation examination.  However, no such examination was conducted.

In light of the evidence suggesting that the Veteran's hearing loss may have increased in severity since the time of the last VA examination in February 2008, a new examination is required.  See 38 C.F.R. § 3.327(a) (2011) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).  Further development is also necessary in order to obtain relevant records of treatment from the Boston VAMC, as referenced by the Veteran.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the Boston VAMC (Jamaica Plain Division) including, but not limited to, records pertaining to the Veteran's reported appointment for the fitting of hearing aids in July 2008.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

2.  After the foregoing development has been completed, arrange to have the Veteran scheduled for an audiometric examination.  The examiner should review the claims file, examine the Veteran, conduct audiometric and speech discrimination (Maryland CNC) testing of both ears, and provide a description of the functional effects caused by his left ear hearing loss.  A complete rationale should be supplied for any opinions rendered.

3.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

